

RUBY TUESDAY, INC.
2015 EXECUTIVE INCENTIVE COMPENSATION PLAN
 
ARTICLE I.
INTRODUCTION


1.1.           Purpose. The purpose of this Plan is to enable Ruby Tuesday, Inc.
(the “Company”) to recruit and retain highly qualified eligible executives,
provide incentives to such individuals to attain the goals of the Company and
its Affiliates (as defined below) and provide such executives with incentive
compensation based on the performance of the Company consistent with the overall
goal of enhancing shareholder value. The Plan is designed with the intent that
the incentive awards paid hereunder to eligible participants be fully deductible
without regard to the deductibility limitations provided under Section 162(m) of
the Code (as defined below). This Plan is meant to supersede in its entirety the
Ruby Tuesday, Inc. 2010 Executive Incentive Compensation Plan (the “Prior Plan”)
effective as of the Company’s 2016 fiscal year; provided, however, that the
adoption of this Plan shall not affect incentive compensation awards for the
Company’s 2015 fiscal year previously established under the Prior Plan.
 
1.2.           Description. This Plan is the means by which the Committee (as
defined below) shall determine incentive awards and implement awards for
participating employees hereunder.
 
ARTICLE II.
DEFINITIONS


As used in this Plan, the following terms shall have the following meanings:
 
“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant ownership interest, as determined by the Company.
 
“Average Base Compensation” means the average annual base salary paid to a
Participant over a Performance Period, exclusive of bonus and other incentive
compensation, commissions, fringe benefits, employee benefits, expense
allowances (nonaccountable or otherwise) and other nonrecurring forms of
remuneration.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Committee” means the Compensation Committee of the Board, which shall consist
of two or more members of the Board of Directors of the Company, each of whom
shall be an “outside director” within the meaning of Code Section 162(m);
provided, however, that, if the
 
 

--------------------------------------------------------------------------------

 
Compensation Committee of the Board is not comprised solely of members who are
“outside directors”, the term “Committee” shall mean the subcommittee of the
Compensation Committee established by the Compensation Committee and comprised
of two or more members of the Compensation Committee, each of whom shall be an
“outside director” within the meaning of Code Section 162(m).
 
“Eligible Employee” means each employee of the Company holding a position of
Senior Vice President or above as indicated by its organizational chart.  No
employees of an Affiliate shall be eligible for the Plan.
 
“Executive Compensation Clawback Policy” means the policy then maintained by the
Company, as the same may be amended from time to time following its adoption by
the Board, pursuant to which the Company may withhold and forfeit compensation
otherwise payable or seek recovery of compensation previously paid, as the case
may be, in situations involving accounting restatements where the amount of
compensation to be paid was based, in whole or in  part, on erroneous financial
data or in other circumstances as the Executive Compensation Clawback Policy may
identify from time to time.
 
“Incentive Award” means an award payable with respect to a Performance Period
determined in accordance with Article V hereof.
 
“Participant” means any Eligible Employee for the Performance Period(s) as to
which he or she is eligible to receive an Incentive Award, as designated by the
Committee.
 
“Performance Measures” means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to an Incentive Award granted to a Participant under the
Plan.  Performance Measures may be described in terms of (i) Company-wide
objectives, (ii) objectives that are related to performance of the division,
department or function within the Company or an Affiliate in which the
Participant receiving the Incentive Award is employed or on which the
Participant’s efforts have the most influence, (iii) performance solely in
relation to objectives achieved during the Performance Period or as compared to
past performance periods, and/or (iv) performance relative to the performance by
a company or group of companies selected by the Committee with respect to one or
more Performance Measures established by the Committee. The Performance
Measure(s) established by the Committee under an objective formula for any
Performance Period under the Plan will consist of one or more of the following
criteria:
 

   Cash flow  Retention of Company team members      Earnings before interest
and taxes and  in general or in any specific category or      before
depreciation and amortization    level of employment      (EBITDA)   Earnings
before interest, depreciation      Earnings per share (EPS)  and amortization
(EBIDA)      Net operating profit after taxes  Earnings before interest and
taxes  

 
 

--------------------------------------------------------------------------------

-2-
 

   (NOPAT)  (EBIT)      Return on net assets (RONA)  Earnings before interest,
taxes,      Return on assets (ROA)  depreciation, amortization and rent    
 Return on equity (ROE)  (EBITDAR)      Return on invested capital (ROIC)
 Company, franchise or system      Company, franchise or system same  restaurant
growth in number of new      restaurant sales (SRS)  restaurants      Company,
franchise or system traffic  Average restaurant volume growth      growth (Guest
Count Growth)  Fixed charge coverage ratio      Market share or related strength
of  Sales and earnings performance      brand measures related to consumer
 Total shareholder return      perception, including but not limited  General
and administrative costs (as a      to brand relevance and guest  percentage of
net sales or flat dollar      satisfaction, in each case based on  amount)    
 objective data such as guest or market  Consolidated net income      surveys
 Management of capital or operating      Economic Value Added (dollar spread
 expenditures      between return on capital and cost of  Appreciation of stock
price    
 capital) (EVA)
 Market value added (Company market      Gross revenues  value less total
capital employed)    
 Operating income
 Debt levels, either alone or as a    
 Operating cash flow
 percentage of any other Performance      Revenue, less cost of merchandise,
 Measure      payroll and related costs and other        restaurant operating
costs (Gross        profit)    

 
If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, including, but not limited to a change in applicable law, the
Performance Measures are no longer suitable, the Committee may in its discretion
modify such Performance Measures or the related minimum acceptable level of
achievement, in whole or in part, with respect to a period as the Committee
deems appropriate and equitable.  In such case, the Committee shall consider
whether any modification of the Performance Measures or minimum acceptable level
of achievement would cause the exemption under Code Section 162(m) to become
unavailable.
 
“Performance Period” means, with respect to an Incentive Award, a period of time
within which the Performance Measure(s) relating to such Incentive Award are to
be
 
 

--------------------------------------------------------------------------------

-3-
 
 
measured. The Performance Period, if any, will be established by the Committee
pursuant to Section 5.1 at the time the Incentive Award is granted.
 
“Plan” means the Ruby Tuesday, Inc. 2015 Executive Incentive Compensation Plan,
as in effect and as amended from time to time.
 
ARTICLE III.
ADMINISTRATION


The administration and operation of the Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time-to-time. The Committee shall
interpret and construe any and all provisions of the Plan and any determination
made by the Committee under the Plan shall be final and conclusive. Neither the
Board nor the Committee, nor any member of the Board, nor any employee of the
Company shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan (other than acts of willful
misconduct) and the members of the Board and the Committee and the employees of
the Company shall be entitled to indemnification and reimbursement by the
Company to the maximum extent permitted at law in respect of any claim, loss,
damage or expense (including counsel’s fees) arising from their acts, omissions
and conduct in their official capacity with respect to the Plan. The Plan shall
be interpreted in view of the intention that any grant of compensation pursuant
to the Plan is intended to qualify as performance-based compensation within the
meaning of Code Section 162(m) and the regulations and interpretations
promulgated thereunder.
 
ARTICLE IV.
PARTICIPATION


4.1           Eligibility for Participation.  The Committee shall designate
those Eligible Employees who are to be Participant(s) for a Performance Period
within ninety (90) days of the first day of the Performance Period. A
Participant may be eligible to receive awards under the Plan for one or more
Performance Periods, as determined by the Committee.
 
4.2           Conditions to and Limitations upon Participation.  An Eligible
Employee’s acceptance of the designation as a Participant for any and each
Performance Period and his or her acceptance of the payment of any Incentive
Award is conditioned upon the Participant’s compliance with the terms of the
Executive Compensation Clawback Policy.  The Committee may require a Participant
to affirmatively acknowledge and agree to the application of the Executive
Compensation Clawback Policy in connection with his or her participation in the
Plan upon his or her initial designation as a Participant, at the commencement
of any or each Performance Period and/or prior to the payment of any or each
Incentive Award; however, any such affirmative acknowledgement and agreement is
intended to supplemental the Company’s ability to enforce the Executive
Compensation Clawback Policy and the absence of any such affirmative
acknowledgement and consent shall not diminish the Company’s ability
 
 

--------------------------------------------------------------------------------

-4-
 
 to enforce the terms of the Executive Compensation Clawback Policy as an
express condition to participate in, and receive benefits under, the Plan.
 
ARTICLE V.
INCENTIVE AWARD


5.1.           Establishment of Performance Period and Performance Measures.
From time to time while the Plan is maintained by the Company, the Committee may
establish Performance Period(s) for one or more Participants. Within ninety (90)
days of the first day of a Performance Period, but in any event prior to the
expiration of twenty-five percent (25%) of the applicable Performance Period,
the Committee shall establish the Performance Measure(s) for the payment of
Incentive Awards under the Plan. At the time any Performance Measures are
established, the outcome as to whether the Performance Measures will be met must
be substantially uncertain. The Performance Period(s), Performance Measure(s)
and other terms of the Incentive Awards contemplated under this Article V shall
be set forth in writing in such detail so that a third party having knowledge of
the relevant Performance Period(s), Performance Measure(s) and performance
results could calculate whether the Performance Measure(s) have been met and the
amount of the Incentive Award to be paid to each Participant.
 
5.2.           Incentive Awards. The Committee may establish either flat dollar
amount(s) or percentage(s) of each Participant’s Average Base Compensation to be
paid as an Incentive Award under this Article V upon the attainment of one or
more of the Performance Measures for a Performance Period. After establishing
the dollar amount of an Incentive Award or the percentages of Average Base
Compensation to be paid as an Incentive Award under this Article V for each
Participant, the Committee may reduce, but not increase, by up to twenty-five
percent (25%) of the amount of the Incentive Award which would have otherwise
been payable to the Participant based upon the Committee’s determination of the
performance of such Participant for the Performance Period in other quantitative
and qualitative goals established by the Committee from time to time. In no
event shall the amount of the Incentive Award payable to any Participant
attributable to a Performance Period exceed $5,000,000 if the Performance Period
consists of twelve (12) months or less or exceed $8,000,000 if the Performance
Period consists of more than twelve (12) months.
 
5.3.           Determination of Achievement of Performance Measures. The
Committee shall certify the level of achievement of the Performance Measure(s)
as soon as practical after the end of the Performance Period for which the
determination is being made.
 
5.4.           Payment of Incentive Awards.
 
(a)           As soon as practicable after the expiration of each Performance
Period, but not later than two and one-half (2½) months thereafter, subject to
the provisions of Section 2.2, each eligible Participant shall be entitled to
receive payment of his or her Incentive Award, as determined in accordance with
the terms of the Incentive Award and this Article V. For purposes of this
Section 5.4(a), an “eligible” Participant shall include each Participant who
 
 

--------------------------------------------------------------------------------

-5-
 
 has remained in the employ of the Company until the last day of the Performance
Period and, at the discretion of the Committee, any Participant whose Incentive
Award provides for a pro rata payment in the event the Participant ceases to be
employed by the Company during the Performance Period.  Whether an Incentive
Award provides for a pro rata payment in the event of any cessation of
employment during a Performance Period shall be determined by the Committee in
its sole discretion at the time the terms of an Incentive Award are established
in accordance with Section 5.1. Any Incentive Award that provides for a pro rata
payment in accordance with this Subsection (a) shall be prorated based on the
number of days elapsed during such Performance Period prior to the date of the
Participant’s cessation of employment divided by the total number of days in
such Performance Period. Payment of Incentive Awards shall be made in a lump sum
as soon as practicable after the last day of the Performance Period, but not
prior to the Committee’s certification as to the level of the achievement of the
Performance Measure(s), as contemplated by Section 5.4(c). Incentive Awards
shall be paid in cash unless the Committee determines that all or a portion of
the Incentive Award shall be made in shares of the Company’s common stock;
provided, however, that any portion of an Incentive Award paid in shares of the
Company’s common stock shall be funded under the Ruby Tuesday, Inc. Stock
Incentive Plan or Ruby Tuesday, Inc. 1996 Stock Incentive Plan (or any successor
plans), subject to any additional limitations therein, if any.
 
(b)           The Committee may, in its discretion, institute a program allowing
Participants to defer the receipt of all or a portion of their Incentive Award
otherwise payable under Subsection (a) of this Section 5.4 in accordance with
and subject to the rules and regulations promulgated under Code Section 409A.
 
(c)           Before any Incentive Award is paid to any Participant or
beneficiary of a Participant, the Committee shall certify in writing that the
applicable Performance Measure(s) were in fact satisfied.
 
5.5.           Participants’ Rights Unsecured. The right of any Participant or
beneficiary of a Participant to receive an Incentive Award under the Plan shall
constitute an unsecured claim against the general assets of the Company.
 
5.6.           Withholding Taxes. The Company shall have the right to deduct
from each Incentive Award payment any federal, state and local taxes required by
the laws of such jurisdictions to be withheld with respect to such payment.
 
5.7.           Limitation on Other Incentive Awards. A Participant may have one
or more Performance Periods for which he or she is designated as an eligible
Participant by the Committee, which Performance Periods may overlap. A
Participant shall not be eligible to participate in any other similar
performance-based compensation programs maintained by the Company during any
Performance Period for which the Participant is designated as an eligible
Participant by the Committee other than as contemplated in. Plan Section 5.4(a)
and except that such Participant may receive equity awards under any shareholder
approved equity incentive plan maintained by the Company that complies with Code
Section 162(m);
 
 

--------------------------------------------------------------------------------

-6-
 
provided, however, that no grant of such equity awards shall be made contingent
upon the failure of the Participant to attain the Performance Measures pursuant
to this Plan.  Nothing in this Section 5.7 or any other provision of the Plan
shall preclude the payment by the Company of discretionary bonuses to eligible
Participants; provided, however, that, as a preliminary matter, the Committee
shall reasonably conclude that the payment of any discretionary bonus shall not
cause the payment of any Incentive Award under this Plan to fail to qualify as
performance-based compensation within the meaning of Code Section 162(m).
 
ARTICLE VI.
GENERAL PROVISIONS


6.1.           Adjustment of Performance Measures. The Committee may amend or
adjust the Performance Measures or other terms and conditions of an outstanding
Incentive Award in recognition of unusual or nonrecurring events of a material
nature affecting the Company or its financial statements or changes in law or
accounting or any other criteria as may be permissible in accordance with Code
Section 162(m) requirements.  In making any such adjustment, the Committee shall
consider whether it would cause any portion of the award, upon payment, to be
nondeductible pursuant to Code Section 162(m).
 
6.2.           Amendment and Termination. The Committee may at any time amend,
suspend, discontinue or terminate the Plan except to the extent that the terms
of any Incentive Award provides otherwise and in no event will such amendment,
suspension, discontinuance or termination without the consent of the holder of
an Incentive Award adversely affect the rights of the Participant under such
Incentive Award to the extent that the Incentive Award has been earned but not
yet paid. In addition, any such amendment, suspension, discontinuance or
termination shall require shareholder approval to the extent necessary to
continue to qualify the payment or other settlement of Incentive Awards as
performance-based compensation within the meaning of Code Section 162(m) or to
the extent such shareholder approval would be required under the rules of the
national securities exchange or Nasdaq quotation or market system on which the
Company’s common stock is then traded. All determinations concerning the
interpretation and application of this Section 6.2 shall be made by the
Committee.
 
6.3.           Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments to be made following the Participant’s
death or legal incapacity. Such designation may be changed or cancelled at any
time without the consent of any such beneficiary. Any such designation, change
or cancellation must be made on a form provided for that purpose by the
Committee and shall not be effective until received by the Committee. If no
beneficiary has been named, or the designated beneficiary or beneficiaries shall
have predeceased the Participant, the beneficiary shall be the Participant’s
spouse or, if no such spouse shall survive the Participant, the Participant’s
estate. If a Participant designates more than one beneficiary,
 
 

--------------------------------------------------------------------------------

-7-
 
the rights of such beneficiaries shall be made in equal shares, unless the
Participant has designated otherwise.
 
6.4.           Miscellaneous.
 
(a)           No Right of Continued Employment. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment or other service of the Company or any of its subsidiaries or
Affiliates or any of their successors.
 
(b)           Nonalienation of Benefits. Except as expressly provided herein, no
Participant or his or her beneficiaries shall have the power or right to
transfer, anticipate, or otherwise encumber the Participant’s interest under the
Plan. The Company’s obligations under this Plan are not assignable or
transferable except to a corporation that acquires all or substantially all of
the assets of the Company or any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and his or her beneficiaries, heirs, executors, administrators
or successors in interest.
 
(c)           Severability. If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
(d)           Shareholder Approval. The Plan shall be submitted to the
shareholders of the Company for their approval before any payments of
compensation are made to any Participant. If such approval is not obtained, the
Plan shall be deemed null and void and no compensation shall be payable to
Participants under the Plan.
 
(e)           Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Georgia, without reference to the
principles of conflict of laws.
 
(f)           Effective Date. The Plan shall be effective as of the first day of
the Company’s 2016 fiscal year; subject to the shareholder approval requirement
in Section 6.4(d) above.  If shareholder approval is not obtained at the 2015
annual meeting of shareholders, the adoption of the Plan, as amended and
restated, shall be null and void.
 
(g)           Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in a construction of the provisions of the
Plan.
 
(h)           Term of Plan. The Plan shall continue in effect until terminated
by the Board; provided, however, that the Plan shall terminate automatically if
it is not reapproved by the Company’s shareholders by the first annual meeting
of shareholders that occurs in the fifth year following the year in which
shareholders originally approve the Plan pursuant to Section 6.4(d) (the
“Reapproval Date”). If such reapproval by shareholders is not obtained,
 
 

--------------------------------------------------------------------------------

-8-
 
then the Plan shall terminate following the close of the last Performance Period
commencing immediately prior to the Reapproval Date.
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the 8
day of April, 2015.
 


RUBY TUESDAY, INC.
 


 
By:           /s/ James J. Buettgen
Name:       James J. Buettgen 
Title:        Chairman, President & Chief Executive Officer 
 


 
ATTEST:
 
 /s/ Rhonda Parrish                                           
 
Secretary
 


 
[Corporate Seal]
 


--------------------------------------------------------------------------------

-9-
